Case: 09-60758       Document: 00511084677          Page: 1    Date Filed: 04/19/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 19, 2010
                                     No. 09-60758
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk




GLO KAUFMAN,
by and Through Her Daughter and Attorney-in-Fact, Debrah Kaufman,

                                                   Plaintiff-Appellant,

versus

ROBINSON PROPERTY GROUP LIMITED PARTNERSHIP,
Doing Business as Horseshoe Casino & Hotel,

                                                   Defendant-Appellee.




                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                                 No. 2:07-CV-48




Before DAVIS, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60758    Document: 00511084677 Page: 2       Date Filed: 04/19/2010
                                 No. 09-60758

      Glo Kaufman, proceeding pro se, appeals a summary judgment that is
based on judicial estoppel. Finding no error, we affirm.
      The facts and initial proceedings are described in the prior opinion of this
court, Kaufman v. Robinson Property Group Limited Partnership, 331 F. App’x
276 (5th Cir. 2008) (per curiam). After remand, the district court granted sum-
mary judgment to the defendant on the basis of judicial estoppel.
      The district court explicated its ruling in a thorough and reliable Memo-
randum Opinion filed May 15, 2009. It explained that Kaufman thought she had
a valid personal injury claim when she filed her bankruptcy petition but failed
to include the potential claim in her required bankruptcy statements. The court
properly reasoned that “there is clear inconsistency between stating by omission
on her March 16, 2006 bankruptcy petition . . . that she had no claims arising
from her alleged January 31, 2003 injury and pursuing those claims before this
court beginning with the filing of her March 26, 2007 Complaint.” The court fur-
ther noted that “‘[a]lleged confusion as to a limitations period does not evince a
lack of knowledge as to the existence of the claim’” (citing In re Superior Crew-
boats, Inc., 374 F.3d 330, 334 (5th Cir. 2004)).
      Kaufman did not properly pursue her purported claim. Her inconsistent
positions result in judicial estoppel. The summary judgment is AFFIRMED, es-
sentially for the reasons given by the district court.




                                        2